Detailed Action1
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 28, 2020 has been entered.

America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5, 7-8, 12-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPub No. 2017/0370375 (“Quinn”) in view of USPGPub No. 2016/0185056 (“Beacham”) and USPGPub No. 2004/0148775 (“Kobayakawa”).
Regarding claim 1, Quinn teaches a method of manufacturing an article (102) having a first component (110) that mates with a second component (140) (fig. 3, paras. [0029] & [0030]). Claim 1 further recites producing a hollow fan blade having an interior surface which defines an internal cavity of the hollow fan blade. Quinn teaches the first component 110 being a hollow fan blade having a cavity 130 therein (fig. 3, para. [0029]). 
Claim 1 also recites producing a filler material body having an exterior surface that mates with the interior surface of the hollow fan blade. Quinn teaches the second component 140 being a filler material having surfaces that mate with the cavities 130 (fig. 3, para. [0030]).
Quinn fails to explicitly teach measuring the dimensions of the first mating feature and creating a profile representative of the measured dimensions, the measured dimensions including at least a span wise length, a chord wise distance, and a depth extending in a direction between a suction side interior surface and a pressure side interior surface of the hollow fan blade within the internal cavity; wherein the exterior surface of the filler material body is produced using the profile and has geometric dimensions which correspond to the measured dimensions of the profile. However, this would have been obvious in view of Beacham.
Beacham is also directed to manufacturing an article having a first component 14 and second component 26 that mate with each other (figs. 5 & 6, para. [0032]). Beacham teaches that in order to avoid tolerance stacking to produce the first part 14, then to map a surface profile of the first part, to analyze the surface profile to calculate an ideal shape/profile of the second part 26, then to 3d print the second part or form custom molds to create the second part, and then to assemble the parts together (figs. 5 & 6, paras. [0021]-[0024], [0026]-[0027] & [0030]-[0033]). One of skill in the art will appreciate that in order to create the custom second 
In this case, both Quinn et al. and Beacham are directed to manufacturing a product by assembling two components. Beacham teaches one of skill in the art that in order to avoid stack-up tolerance issues that the second component can be custom made based on a surface profile of the completed first component. After the shape and profile of the second part is determined, which includes three-dimensional properties, the second part can be manufactured with the optimal dimensions, followed by assembling the completed first and second components. In view of Beacham, there would be a reasonable expectation of success of determining a profile of the cavities of the fan blade of Quinn via a scanning device, and from the profile to determine a custom filler material having an optimal shape/dimensions. In addition, since Quinn teaches forming the filler materials via molding or additive manufacturing, and Beacham teaches the method can be used to form the second component via additive manufacturing or molding, there would be a reasonable expectation of success of forming the filler materials with the method of Beacham. Thus, in order to reduce stack up tolerances, it would be obvious to modify Quinn to create custom filler materials based on the measured shape and profile of the cavities of the fan blade.
Since the fan blade of Quinn is an airfoil shape, the cavity of the blade has a span wise length, a chord wise distance, and a depth extending in a direction between a suction side interior surface and a pressure side interior surface (Quinn, figs. 2-3). Thus, the natural logical result of creating a profile of the cavity of the blade, so that a custom made filler can be formed, will be that a span wise length, a chord wise distance, and a depth extending in a direction between a suction side interior surface and a pressure side interior surface will be measured.
Quinn et al. fail to explicitly teach assigning a first specific identifier to the hollow fan blade, a second specific identifier to the filler material body, the second specific identifier being unique to the first specific identifier; and assembling the fan blade with the first specific identifier with the filler material body having the second specific identifier. These limitations would have been obvious in view of Kobayakawa.

In this case, Quinn et al. teach manufacturing a first part, measuring the first part, and subsequently manufacturing the second part. Kobayakawa teaches one of skill in the art that when manufacturing many components, it is known for an assembly location to happen away from a forming/measuring location. Kobayakawa further teaches that it is known to mark the formed first and second parts such that when it is time to assemble first and second parts, each part can be positively identified, located, and assembled. This allows a plurality of first parts, and the measurements thereof, to be identified at a location different from the forming and measurement locations. It would be obvious to mark each of blade body and filler material of Quinn et al. such that when a specific blade body reaches the assembly location, the specific blade body and measurements thereof may be easily identified, and the filler material formed specifically for said blade body may be identified, located, and assembled therewith. 
Kobayakawa teaches that it would be predictable to mark first and second parts, and, locating a specific marked second part to be assembled with a specific first part. It is further predictable that marking the first and second parts will allow assemblers, at an assembly location different from the manufacturing location, to ensure the parts being assembled are the specific parts that are meant to be assembled together.
Given the above modification, the a first specific identifier is interpreted as the mark placed on the fan blade, and, the a second specific identifier is interpreted as the mark placed on the filler material. 
Claim 2 recites the interior surface is a three-dimensional feature, and the created profile is a three-dimensional representation of the internal cavity defined by the interior surface. Quinn et al. teaches the cavities 130 being three-dimensional (Quinn, figs. 3-5, para. [0030]), and the profile being a three-dimensional representation of the cavity (see rejection to claim 1 above).
Regarding claim 5, Quinn et al. further teach the filler material body is produced using the profile in an additive manufacturing process (Quinn, para. [0035]).
Regarding claim 7, all the limitations of claim 7 are found in claim 1 except for removing material from the exterior surface of the filler material body based on the profile to produce a modified exterior surface of the filler material body that mates with the interior surface of the hollow fan blade, wherein the modified exterior surface has geometric dimensions which correspond to the measured dimensions of the profile; assigning a second specific identifier to the filler material body after the material is removed from the exterior surface of the filler material body.
Quinn et al. teaches all the limitations of claim 7 found in claim 1 as detailed in the rejection to claim 1 above. Quinn further teaches the filler material 140 can originally have a shape greater than required such that the original shape is machined, such as with subtractive machining, to form the final shape with bumps 142 (para. [0035]). In this case, both Quinn et al. and Beacham are directed to manufacturing a product by assembling two components. Beacham teaches one of skill in the art that in order to avoid stack-up tolerance issues that the second component can be custom made based on a surface profile of the completed first component. After the shape and profile of the second part is determined, which includes three-dimensional properties, the second part can be manufactured with the optimal dimensions, followed by assembling the completed first and second components. In view of Beacham, there would be a reasonable expectation of success of determining a profile of the cavities of the fan blade of Quinn via a scanning device, and from the profile to determine a custom filler material having an optimal shape/dimensions. Thus, in order to reduce stack up tolerances, it would be obvious to modify Quinn to create custom filler materials based on the measured shape and 
 Further, as detailed in the rejection to claim 1 above, since Kobayakawa is used to place an identifier on completed components, the second specific identifier will be placed on the filler material after the machining processes are complete.
Claim 8 recites the interior surface is a three-dimensional feature, and the created profile is a three-dimensional representation of the internal cavity defined by the interior surface. Quinn et al. teaches the cavities 130 being three-dimensional (Quinn, figs. 3-5, para. [0030]), and the profile being a three-dimensional representation of the cavity (see rejection to claim 1 above).
Regarding claim 7, all the limitations of claim 7 are found in claim 1 except for the fan blade body having an airfoil with an external surface, the internal cavity open to the external surface, inserting the filler material body into the internal cavity; and attaching a cavity cover over the internal cavity to enclose the filler material body within the internal cavity; wherein the filler material body produced using the dimensional profile is assigned to the hollow fan blade body with the dimensionally measured internal cavity and the unique fan blade identifier.
Quinn et al. teaches all the limitations of claim 7 found in claim 1 as detailed in the rejection to claim 1 above. Quinn further teaches a hollow fan blade body (110) having an airfoil with an external surface (fig. 3, para. [0029]), and an internal cavity (130) disposed within the airfoil and open to the external surface (fig. 3, para. [0029]); inserting the filler material body into the internal cavity (figs. 3 & 5, para. [0030]); and attaching a cavity cover (150) over the internal cavity to enclose the filler material body within the internal cavity (fig. 3, para. [0031]).
Further, as detailed in the rejection to claim 1 above, Quinn et al. assigns a custom made filler material to a specific fan blade by placing a second identifier on the filler material such that at the assembly location, the filler material formed for the specific fan blade can be identified and located.
Regarding claim 13, Quinn et al. further teach the filler material body is produced using an additive material process (Quinn, para. [0035]).
Regarding claim 14, Quinn et al. further teach the external surface of the airfoil is a suction side surface and the internal cavity is open to the suction side surface of the airfoil (Quinn, para. [0029]).
Claim 15 recites the step of producing the filler material body using the dimensional profile includes producing an oversized filler material body and finish forming the filler material body using the dimensional profile. Quinn teaches the filler may be initially formed oversized such that subtractive manufacturing is required to form the final shape with bumps (para. [0035]).
Claim 18 recites the filler material body produced using the dimensional profile is assigned a unique filler material body identifier. As detailed in the rejection to claim 12 above, the filler material is also marked with an identifier.
Claim 19 recites matching the filler material body with the unique filler material body identifier with the hollow fan blade body having the unique fan blade identifier prior to the inserting step. As detailed in the rejection to claim 12 above, the unique fan blade identifier is interpreted as the mark placed on the fan blade. The filler material is also marked and assigned to the specific fan blade such that at the assembly position, prior to insertion, the filler material formed for the specific fan blade can be identified and located.
Claim 20 recites the step of inserting the filler material body into the internal cavity includes inserting the filler material body with the unique filler material body identifier into the internal cavity of the hollow fan blade body having the unique fan blade identifier. As detailed in the rejection to claim 12 above, the filler material inserted is the specific filler material make specifically for the fan body.
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Quinn et al. as applied to claims 1, 7, and 12 above, and further in view of USPGPub No. 2015/0125308 (“Radomski”).
Regarding claims 21-23, Quinn et al. teach the limitations of claims 1, 7, and 12 as detailed above. Quinn et al. further teach the filler material body comprises an internal structure between a first face surface and a second face surface of the filler material body (Quinn, figs. 3-5). Quinn et al. fail to explicitly teach the internal structure comprising a porous structure configuration, and wherein the filler material body further comprises a solid material layer which covers all of the first face surface and the second face surface. However, this would have been obvious in view of Radomski.
	Similarly to Quinn et al., Radomski teaches a hollow fan blade having a filler material comprising foam therein (figs. 2 & 4, paras. [0027] & [0036]). Also similarly to Quinn et al., Radomski teaches that a precision engineered insert 400, for example a porous structure (para. [0036]), can be inserted into the blade cavity (fig. 4, para. [0069]). The insert is taught to be surrounded by a barrier material 410 such as a metal or polymer (fig. 4, paras. [0033] & [0072]).
	In this case, both Quinn et al. and Radomski are directed to hollow blades configured to have a precision engineered filler material, such as foam, inserted therein for weight reduction. Quinn et al. teaches the foam being a closed cell foam, however, one of skill in the art will appreciate that other foams/materials could be used to reduce weight. Radomski teaches open celled foams and sponges can be used that are surrounded by a metal or polymer barrier material. Since both Quinn et al. and Radomski are directed to hollow fan blades, It would be predictable that modifying Quinn et al. to substitute the closed cell foam with the open celled foam surrounded by a solid barrier layer will provide an adequate fan blade. Thus, it would be obvious to modify the filler material of Quinn such that it is open celled foam surrounded by a solid barrier layer of metal or polymer.

Response to Arguments
Applicant's arguments filed December 28, 2020 have been fully considered.  Each of applicant’s remarks is set forth, followed by examiner’s response.
On pages 7-8 of the remarks, Applicant argues that Quinn et al. fail to teach the measuring and creating a profile steps of claim 1. The examiner agrees and has withdrawn the previous rejections. A new rejection has been made that replaces Filippi with Beacham.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE COOK/
Examiner, Art Unit 3726

/Moshe Wilensky/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”